United States Court of Appeals
                     FOR THE EIGHTH CIRCUIT
                          ___________

                          No. 95-4249
                          ___________

Johnnie L. Ruth,                 *
                                 *
         Appellant,              *
                                 *
    v.                           * Appeal      from    the   United
States
                            * District Court for the
T o g o D. West, Jr., Secretary,                   *
     Eastern District of Arkansas.
Department of the Army,     *
                            *          [UNPUBLISHED]
         Appellee.          *
                       ___________

                                      Submitted:      June 4, 1997

                                            Filed:    June 9, 1997

                          ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________

PER CURIAM.


    Johnnie L. Ruth appeals the district court's
dismissal of his action under Title VII, 42 U.S.C. §
2000e et seq., for failure to exhaust administrative
remedies. We reverse and remand for further proceedings
in the district court.

    Ruth, who is black, began working as a security guard
for the Army at the Pine Bluff Arsenal in 1980. On March
22, 1991, he was terminated for attempted theft of
government property and willful use of a government
vehicle for other than official




                        -2-
purposes.   Ruth timely pursued administrative remedies
with the agency and the Merit Systems Protection Board
(MSPB), both of which denied relief.     On November 7,
1994, Ruth filed a timely petition with the EEOC for
review of the MSPB decision.    On January 19, 1995--73
days after filing his petition--Ruth filed this action
against the Secretary of the Department of the Army,
claiming he had been discharged based on his race.

    Defendant moved for dismissal or summary judgment.
Ruth moved to amend his pro se complaint, in part to
include a February 1995 right-to-sue letter from the
EEOC.   The district court denied Ruth's motion and
dismissed   the  complaint   for  failure  to   exhaust
administrative remedies, as Ruth had filed his district
court action before receiving a right-to-sue letter or
waiting the required 180 days from the date of filing
with the EEOC.

    We review this dismissal de novo.     See McAdams v.
Reno, 64 F.3d 1137, 1141 (8th Cir. 1995).         Federal
employees asserting Title VII claims must exhaust their
administrative remedies before filing a federal court
action, and if they choose to proceed with certain
optional administrative remedies, they must exhaust their
claims in that forum before filing a civil action. See
id. at 1141-42.    A federal employee may file a civil
action after 180 days from the date of filing with the
EEOC, see 29 C.F.R. § 1614.310(i) (1995), or within 30
days of receiving notice that the EEOC concurs with the
MSPB, see 29 C.F.R. § 1614.310(d) (1995).
    Although Ruth mistakenly filed his federal action
before the expiration of his 180-day EEOC waiting period,

                           -3-
we hold that the mistake was cured by Ruth's receipt of
a right-to-sue letter before the case was dismissed. We
have previously held, in the context of an employee suing
a private employer, that the failure to obtain a right-
to-sue letter prior to the commencement of a suit is a
curable defect, cured by the subsequent receipt of a
right-to-sue letter. Jones v. American State Bank, 857
F.2d 494, 499-500 (8th Cir. 1988) (relying on Zipes v.
Trans World Airlines, Inc., 455 U.S. 385, 393




                           -4-
(1982)); see also Edwards v. Department of the Army, 708
F.2d 1344, 1346-47 (8th Cir. 1983) (applying Zipes to
former federal employee).

    We decline to determine the merits of defendant's
summary judgment motion in the first instance. See Pace
v. Moriarty, 83 F.3d 261, 263 (8th Cir. 1996).

    Accordingly,     we    reverse        and   remand   for    further
proceedings.

    A true copy.

           Attest:

               CLERK,     U.   S.     COURT     OF   APPEALS,    EIGHTH
CIRCUIT.




                                    -5-